Title: To Thomas Jefferson from William Frederick Ast, 1 February 1795
From: Ast, William Frederick
To: Jefferson, Thomas



Sir
Richmond 1. febr. 1795.

I do myself the honour to send You herewith a Copy of my Insurance Plan for Your perusal and beg to be so kind to make such Observations for Amendments as You think may be necessary.
As we do not begin till we have three Millions of Dollars in property subscribed which will take on an Average about 2000 houses then if each house Owner advances one Guinea will raise about 10000 Dollars, which will be a Sum sufficient to answer against the Accidents which we may reasonably suppose that might happen—and if each was to advance Ten Guineas will raise about one hundred Thousand Dollars a  Sum sufficient to pay all the Losses which have taken place since several Years in the whole State—then as no doubt we shall have a great deal more subscribed than two thousand houses there must very great Losses happen that each house Owners share would be Ten Guineas. Therefore by paying once the premiums which I have laid down and which are little more than what we pay annually in England at Baltimore or Phila. we stand a fair chance will insure our Buildings for ever. I have the honour to remain with great Esteem Sir Your most obt. humble Servant

William F.Ast

